NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONNIE MILTON LIBURD,                           No.    21-35435

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05443-DWC

 v.
                                                MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  David W. Christel, Magistrate Judge, Presiding

                             Submitted May 19, 2022**
                               Seattle, Washington

Before: WARDLAW, GOULD, and BENNETT, Circuit Judges.

      Ronnie Liburd appeals from the district court’s order affirming the

administrative law judge’s (ALJ) denial of supplemental security income disability

benefits. Liburd’s only challenge is to the ALJ’s rejection of Dr. Dan Neims’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
opinion that Liburd had “marked,” or very significant, limitations in performing

several basic work activities. We have jurisdiction under 42 U.S.C. § 405(g), and

we reverse and remand.

      We review the district court’s order affirming the denial of benefits de novo.

Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). We review an ALJ’s

decision “to discredit any medical opinion” for substantial evidence. Woods v.

Kijakazi, No. 21-35458, 2022 WL 1195334, at *1 (9th Cir. Apr. 22, 2022).1

“Substantial evidence means more than a mere scintilla, but less than a

preponderance. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Desrosiers v. Sec’y of Health & Hum.

Servs., 846 F.2d 573, 576 (9th Cir. 1988) (cleaned up).

      The ALJ rejected Dr. Neims’s marked ratings for two reasons: (1) Dr. Neims

“provided no support for the boxes checked,” and (2) “the ratings are not

consistent with any portion of [Dr. Neims’s] narrative report or clinical findings.”

(emphasis added). Both reasons are unsupported by the record. Parts of Dr.

Neims’s opinion provide some support for the marked ratings and are consistent


1
  Given our recent decision in Woods, Liburd’s argument that the ALJ needed to
provide specific and legitimate reasons to reject Dr. Neims’s medical opinion is
unavailing. See Woods, 2022 WL 1195334, at *1 (“As a threshold matter, we must
decide whether recent changes to the Social Security Administration’s regulations
displace our longstanding case law requiring an ALJ to provide ‘specific and
legitimate’ reasons for rejecting an examining doctor’s opinion. We conclude that
they do.”).

                                          2
with them. For example, Dr. Neims noted that Liburd was “[d]ifficult to redirect”

and “struggle[d] with directly answering questions posed of him.” Liburd’s speech

was “rambling” and “tangential.” Dr. Neims also indicated that Liburd suffered

from “chronic pain,” which could be a “[p]otential impediment[] to” finding a job.

These observations offer some support for and are consistent with the marked

ratings, as the behaviors and symptoms could impair Liburd’s ability to

communicate, perform effectively, and maintain appropriate behavior in a work

setting.

       The Commissioner argues that the ALJ nonetheless properly rejected the

marked ratings because other parts of Dr. Neims’s opinion undermined the marked

ratings and the marked ratings conflicted with other evidence in the record. But

the ALJ did not reject the marked ratings for those reasons, and thus we cannot

rely on them. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).

       In sum, the ALJ’s decision to discount Dr. Neims’s opinion is not supported

by substantial evidence because all the ALJ’s reasons for rejecting Dr. Neims’s

opinion are contradicted by the record. We cannot find the ALJ’s error was

harmless to the ultimate nondisability determination, as it is unclear how much

weight should have been given to Dr. Neims’s marked ratings. Finally, we remand

for further administrative proceedings because there is significant conflicting




                                          3
evidence between Dr. Neims’s opinion and the other medical evidence. See

Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014).

      REVERSED and REMANDED.




                                        4